Case 17-32802   Doc 97-4   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  C Page 1 of 8
Case 17-32802   Doc 97-4   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  C Page 2 of 8
Case 17-32802   Doc 97-4   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  C Page 3 of 8
Case 17-32802   Doc 97-4   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  C Page 4 of 8
Case 17-32802   Doc 97-4   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  C Page 5 of 8
Case 17-32802   Doc 97-4   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  C Page 6 of 8
Case 17-32802   Doc 97-4   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  C Page 7 of 8
Case 17-32802   Doc 97-4   Filed 09/04/19 Entered 09/04/19 16:50:00   Desc Exhibit
                                  C Page 8 of 8
